UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4352


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO PERRIN, a/k/a Antonio Hill,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00318-TDS-1)


Submitted:   December 23, 2013            Decided:   January 15, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.       Ripley Rand,
United States Attorney, Lisa B. Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Perrin appeals the 175-month sentence imposed

after he pled guilty, without a plea agreement, to one count of

possession of a firearm after having been convicted of a crime

punishable by more than one year of imprisonment, in violation

of 18 U.S.C. § 922(g) (2012), and one count of tampering with a

witness,     in     violation     of    18    U.S.C.       § 1512(b)(1),              (b)(2)(A)

(2012).       Perrin       was    initially         indicted         on    the      felon     in

possession count.          During the investigation, officers learned of

Perrin’s efforts to convince a witness to change his statement

to deny that Perrin possessed the firearm.                                As a result, a

superseding       indictment      was    returned         that       added      the    witness

tampering count.           On appeal, Perrin argues that the district

court   erred      in     imposing     an    enhancement         for      obstruction         of

justice because the enhancement results in double counting.                                  He

also argues that the court erred in denying him a reduction for

acceptance    of     responsibility.             Finally,       he    asserts         that   the

sentence    is    unreasonable         because      the    district          court     focused

primarily    on     his    criminal     history       and      failed        to    adequately

consider his mitigating circumstances.                    We affirm.

             This       court    reviews     a    sentence       for      procedural         and

substantive       reasonableness            under    an        abuse       of      discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                                  In

evaluating    procedural         reasonableness,          we    consider          whether    the

                                             2
district    court    properly     calculated          the    defendant’s     advisory

Guidelines range, gave the parties an opportunity to argue for

an    appropriate    sentence,        considered      the    18    U.S.C.   § 3553(a)

(2012) factors, selected a sentence supported by the record, and

sufficiently explained the selected sentence.                     Gall, 552 U.S. at

49-51; see also United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)   (sentencing      court        “must    make       an   individualized

assessment based on the facts presented”) (citation and emphasis

omitted).       If   the    sentence    is    free    of     procedural     error,    we

review it for substantive reasonableness, taking into account

the totality of the circumstances.                   Gall, 552 U.S. at 51.            We

presume that a sentence within or below a properly calculated

Guidelines range is substantively reasonable.                      United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            Perrin     first      argues       that         the    enhancement       for

obstruction of justice was improperly imposed in contravention

of    Application    Note    7   to    U.S.    Sentencing         Guidelines   Manual

(USSG) § 3C1.1 (2012), which generally prohibits application of

the enhancement when the underlying conviction is an obstruction

offense.    He asserts that, because the witness tampering count

carried a higher statutory maximum punishment, and he received

the    Guidelines     maximum    because        of    the     increased     statutory

maximum as compared to the ten-year maximum on the felon in

possession count, his obstructive conduct was double counted.

                                          3
The   probation          officer        applied       Application        Note     8    of    USSG

§ 3C1.1, which Perrin does not discuss on appeal, to determine

the   offense       level       for     both    counts.        That      application         note

provides     that    if     a    defendant       is     convicted     of    an    obstruction

offense      and    an    underlying          offense     to   which       the    obstructive

conduct      related,       the       counts      are    grouped      pursuant         to    USSG

§ 3D1.2.      The offense level for that group is the offense level

for    the     underlying             offense        increased      by      the        two-level

enhancement for obstruction of justice, or the offense level for

the obstruction offense, whichever is greater.                                   USSG § 3C1.1

cmt. n.8; see also United States v. Jones, 716 F.3d 851, 858-59

(4th Cir.) (discussing grouping of counts involving substantive

offenses and witness tampering), cert. denied, 134 S. Ct. 496

(2013).

              Because       the       felon    in     possession      count      yielded      the

higher offense level, it was used to calculate the offense level

for   the    group,       and     the    obstruction       enhancement           was   properly

applied to that calculation.                      Perrin’s argument regarding the

greater statutory maximum applicable to the witness tampering

count is of no moment, as he pled guilty to that charge, and the

increased maximum punishment is the mere result of his conduct.

We    conclude       that       no      double        counting      occurred,          and    the

enhancement for obstruction of justice was properly imposed.



                                                 4
            Perrin next argues that the district court erred in

denying him a reduction for acceptance of responsibility.                             When

the district court recognizes that it has the legal authority to

grant a reduction for acceptance of responsibility but declines

to   do   so,   this    court    reviews     its    factual        determinations      for

clear error.         United States v. Hargrove, 478 F.3d 195, 198 (4th

Cir. 2007).      The Guidelines provide that entry of a guilty plea

does not automatically entitle a defendant to a reduction for

acceptance      of    responsibility,      and     a   defendant’s        conduct     that

supports an enhancement for obstruction of justice is ordinarily

inconsistent with acceptance of responsibility.                            USSG § 3E1.1

cmt. n.3, 4; see also United States v. Knight, 606 F.3d 171,

175-77    (4th       Cir.    2010)   (upholding        denial      of    reduction     for

acceptance       of         responsibility         where      defendant           received

obstruction          enhancement       for       absconding             from      pretrial

supervision).

            In       this   case,    the   district        court    acknowledged       its

authority to award a reduction for acceptance of responsibility

notwithstanding        the    obstruction      enhancement,         but    found     “that

this is not an extraordinary case that would warrant acceptance

of responsibility in the face of obstruction of justice under

the facts as they are set forth in this case.”                          Perrin properly

received an enhancement for obstruction of justice.                            The conduct

supporting that enhancement — encouraging a witness to recant

                                           5
his    statement       to    authorities            and    possibly       commit      perjury   –

belies Perrin’s assertion that he accepted responsibility for

his criminal conduct.                  Giving the district court’s evaluation

the    great     deference        it    is   due,         USSG    § 3E1.1      cmt.    n.5,    the

acceptance reduction was properly denied.

               Lastly, Perrin argues that the district court imposed

an unreasonably lengthy sentence because it failed to adequately

consider       and    account       for      mitigating           circumstances.          Perrin

asserts that, in determining his sentence, the district court

focused almost exclusively on his criminal history and made only

passing reference to the mitigating factors of his age, limited

education, significant mental health and drug problems, and his

desire to turn from his life of crime.                           We disagree.

               The    district          court       thoroughly        discussed        Perrin’s

criminal history, the seriousness of the instant offenses, and

the need to deter him from future criminal conduct, to protect

the    public    from       his    crimes,      to    provide       just    punishment,        and

promote respect for the law.                        The court also correctly noted

that    Perrin’s      mental       health       and       drug    abuse    issues      could    be

addressed by the Bureau of Prisons, and recommended treatment

for those conditions.                  The court also noted the testimony of

Perrin’s    sentencing            witness,      a    counselor       in    a    jail   ministry

program, and encouraged Perrin to continue his commitment to

change     his       life.         We     conclude          that     the       district    court

                                                6
sufficiently       articulated       an     individual         application       of    the

§ 3553(a)    factors     to       Perrin,       and   adequately        explained      its

sentence.

            Finally,     Perrin’s         sentence       is    within    the    properly

calculated    Guidelines      range       and    is   thus     presumed    reasonable.

Such   a   presumption       is    rebutted       only    by     showing      “that    the

sentence    is    unreasonable      when    measured          against   the    § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).                           Perrin has

failed to establish any basis to rebut the presumption.

            Accordingly, we affirm Perrin’s sentence.                      We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in   the    materials       before    this       court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            7